DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it has been amended to depend upon itself. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Coupland et al. (US 2018/0117578).
Regarding claims 14-18, 21, and 22, the three-dimensional ellipsoidal shape catalyst particle illustrated in Figs. 7 and 8 of the reference Coupland et al. reads on the catalyst particle recited in the instant claims 14-18, 21 and 22.
Regarding claim 19, the three-dimensional ellipsoidal shape catalyst particle illustrated in Figs. 7 and 8 of the reference Coupland et al. reads on the catalyst particle recited in the instant claim 19.
Claims 14-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover (US 8,062,521).
Regarding claims 14-18, 21, and 22, the elliptical shaped catalyst particle (15) illustrated in Fig. 12 of the reference Glover et al. reads on the catalyst particle recited in the instant claims 14-18 and 21-23 (see col. 3, lines 12-27; col. 4, lines 6-17; col. 9, lines 36-38; col. 11, lines 63-67; Fig. 12).
Regarding claim 20, the reference Glover teaches that the catalyst particle (15) can be a molded monolithic catalyst particle (see col. 3, lines 9-11; col. 4, lines 6-17; col. 9, lines 36-38). 
Claim 19 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang et al. (US 10,112,830).
Regarding claim 19, the reference Wang et al. teaches a catalyst particle having a three-dimensional shape comprising a body portion said body portion being in the form of an elliptic cylinder (see col. 5, lines 5-8) and comprising a sidewall extending in a direction parallel to a primary axis L between a first end-face and a second end-face (see col. 3, lines 57-67; col. 5, lines 5-8; Figs. 1-6); wherein at least one of said first end-face and said second end-face of said catalyst particle, has a convex form so as to define curved first and/or curved second end-faces of said catalyst particle (see col. 3, lines 47-53; col. 5, lines 51-57).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coupland et al. as applied to claim 20 above, and further in view of Glover (US 8,062,521).
Regarding claim 20, the reference Coupland et al. does not specifically disclose that the catalyst particle is a molded monolithic catalyst particle. However, as evidenced by the reference Glover (see col. 3, lines 9-11; Figs. 4-11), it is typical in the art to form three-dimensional catalyst particles by a molding technique. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the catalyst particle of Coupland et al. by any suitable molding technique, since the reference Coupland et al. teaches that the catalyst particle can be formed by any known manufacture method.
Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed on 14 July 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as compare to the catalyst particle of Coupland et al., the particle of claim 14 exhibits two substantially plane end surfaces and have side walls which are curved in two dimensions (see Remarks, page 12, second paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
For ease of reference, Figure 7A of the reference Coupland et al. is reproduced below with annotations. As can clearly be seen in the reproduced Figure 7A, the catalyst particle defined in claims 14 and 19 reads on the ellipsoidal shaped catalyst particle taught by Coupland et al. 

    PNG
    media_image1.png
    525
    623
    media_image1.png
    Greyscale

Applicant argues that the catalyst particle of claim 14 differs from the filter unit of Glover in that it comprises catalytic material, which Glover is silent on (see Remarks, page 13). 
The examiner respectfully disagrees. Contrary to applicant’s assertion, the reference Glover expressly teaches an embodiment wherein the disclosed filter unit 15 comprise a catalytic material (see col. 3, lines 12-27; col. 4, lines 6-17; col. 9, lines 36-38; Fig. 12).
Applicant also argues that the reference Wang et al. does not teach a catalyst particle in the form of elliptic cylinder (see Remarks pages 13-14). 
The examiner respectfully disagrees. According to the teachings of the reference Wang et al., the disclosed catalyst particle can be in the shape of an annular cylinder which may have an external shape which is substantially cylindrical (i.e., a cylindrical cylinder with a radius R as shown in Figs. 3-6) (see col. 4, lines 49-55). However, the reference Wang et al. also expressly teaches that the external shape of the catalyst particle need not be cylindrical, and that the catalyst particle can have a cross-sectional shape which is elliptical (see col. 5, lines 3-8). Thus, the reference Wang et al. clearly teaches an embodiment wherein the disclosed catalyst particle has a three-dimensional shape comprising a body portion which is in the form of an elliptic cylinder, as defined in claim 19.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774